Citation Nr: 0200131	
Decision Date: 01/07/02    Archive Date: 01/11/02

DOCKET NO.  99-02 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


WITNESSES AT HEARING ON APPEAL

The veteran and his cousin


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Marine 
Corps from November 1968 to December 1970. 

In a May 1971 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, the 
veteran was granted service connection for left eye 
blindness, which was assigned a 30 percent disability rating, 
and for sinusitis and a fractured left zygoma, each of which 
was evaluated as 0 percent disabling.  He was also granted 
special monthly compensation for loss of use of the left eye.

In June 1975, the veteran claimed service connection for a  
nervous disorder and seizures.  An October 1975 RO rating 
decision denied service connection for schizophrenia, 
paranoid type; seizure disorder with intractable headaches; 
and alcoholism, habitual excessive drinking.

This present matter is on appeal to the Board of Veterans' 
Appeals (Board) from an October 1998 rating decision issued 
by the RO, which denied the veteran's July 1998 claim of 
service connection for PTSD.  The veteran initiated the 
appeal by filing a notice of disagreement, through his 
attorney, in November 1998, asserting, "The veteran suffers 
from post traumatic stress disorder as well as well as other 
mental problems that are service connected and which result 
in his total disability from work."  The RO issued a 
statement of the case (SOC) as to the PTSD issue in December 
1998, and a supplemental statement of the case (SSOC) as to 
the same issue in January 2000.

The Board notes that, in a December 2000 statement in support 
of claim, the veteran raised a new issue, namely, service 
connection for Type II diabetes mellitis, which he ascribes 
to exposure to herbicide agents in Vietnam.  In addition, in 
a January 2001 statement in support of claim, the veteran 
requested an increased rating for his service-connected 
sinusitis and zygoma fracture, and raised new issues of 
service connection for chloracne and peripheral neuropathy, 
also claimed as due to herbicide exposure.  It does not 
appear that the RO has had an opportunity to adjudicate any 
of those new claims.  Accordingly, they are referred to the 
RO for appropriate consideration.

The claims file reflects that the veteran was formerly 
represented by private counsel.  However, by letter dated in 
December 2000, that attorney withdrew from the veteran's 
case.

The Board veteran appeared for a Travel Board hearing before 
the undersigned Member of the Board in April 2001, a 
transcript of which is of record.  The veteran appeared 
without an attorney or other appointed representative, and 
stated, at the hearing, that he preferred to go forward 
without representation.

REMAND

I.  Preliminary Matters-VCAA

There has been a significant change in the law during the 
pendency of this appeal, with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000).  This law eliminated the requirement 
of a well-grounded claim and redefined the obligations of VA 
with respect to the duty to assist claimants in developing 
evidence in support of their claims.  The new law also 
enhanced VA's duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(regulations implementing VCAA).

The change in the law is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA § 7(a), 114 Stat. 2096, 2099.  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this case, the RO did not have the benefit of the 
provisions of the VCAA when the current claim was filed.  
Since the case must be remanded, the RO will take any 
appropriate action under the VCAA in conjunction with the 
additional development and readjudication which will take 
place pursuant to this Remand.

II.  PTSD Claim

The veteran is seeking service connection for PTSD, which he 
claims is a result of combat experiences in service.  

As noted in the Introduction, above, the veteran served in 
the Marine Corps from November 1968 to December 1970.  His 
personnel records indicate that he underwent initial 
training, then was assigned to a replacement company at Camp 
Pendleton, California.  In May 1969, he was assigned to 
Company D, 1st Battalion, 4th Marines, 3rd Marine Division, and 
transferred through Okinawa to the Republic of Vietnam.  In 
October 1969, the battalion stood down from its operations in 
Vietnam and embarked for Okinawa.  In November 1969, while on 
Okinawa , the veteran was struck on the left side of his face 
with a pool cue in some sort of altercation.  In January 
1970, he was transferred to the Naval Hospital in Pensacola, 
Florida, for medical treatment of an eye injury resulting 
from that incident.  After evaluation by a Medical Board and 
Physical Evaluation Board, he was separated from active duty 
due to blindness in the left eye, incurred in the line of 
duty.

It thus appears the veteran served in Vietnam from May to 
October 1969.  His separation record, on DD Form 214 MC, 
shows that he was a rifleman, and was awarded the Purple 
Heart, Combat Action Ribbon, and Vietnam Service Medal, among 
other decorations.  A review of his service medical records 
discloses no indication of a wound sustained in action 
against enemy forces, nor does the record show that the 
veteran has ever complained of, or claimed compensation for, 
a wound associated with combat.

In his original claims for vocational rehabilitation and 
disability compensation, filed in October and December 1970, 
respectively, the veteran made no mention of any combat 
wounds.  At the VA medical examination conducted in January 
1971, all body systems were examined and reported as normal, 
including psychiatric and musculoskeletal, except for the 
face and left eye, and the veteran made no complaints 
regarding disability associated with a combat wound.  

In a claim filed in June 1975, the veteran stated, in 
pertinent part, that he had "cracked up" in Vietnam, and 
was given pills by a medical corpsman.  A May 1975 statement 
of L.A.F., M.D., is of record, to the effect that he had 
treated the veteran for a nervous disorder and seizures since 
1970.  In reply, the RO requested supporting records, to 
include dates of treatment, findings, and diagnoses, but no 
more was heard from Dr. F.  Records of an admission to the 
Tuskegee VA Hospital (VAH) from May to July 1975 show 
treatment for schizophrenia, paranoid type; intractable 
headaches, etiology unknown; seizure disorder, etiology 
undetermined; and alcoholism, habitual excessive drinking.  
There was history of a previous hospitalization, at the New 
Orleans VAH, from late April to early May 1975, for paranoid 
type schizophrenia.

As noted in the Introduction, above, the RO denied service 
connection for schizophrenia, seizure disorder, and 
alcoholism in October 1975.  The RO also determined that the 
veteran was not entitled to service connection, solely for 
purposes of VA medical care, under then 38 U.S.C. § 602 
(since redesignated as 38 U.S.C. § 1702 (West 1991), because 
there was no evidence of an active psychosis within two years 
of separation from service.

In September 1989, the veteran sought an increase in his 
service-connected disability rating.  The only evidence 
received in the context of that claim was a statement of 
S.G.B., M.D., who related having first seen the veteran in 
August 1984.  History indicated head trauma in early 1983, 
with subsequent confusion, agitation, and delusions.  The 
physician stated that the veteran was carrying a diagnosis of 
atypical psychosis, and taking Mellaril, 400 mg, daily.  The 
physician indicated that the veteran was liable to get into 
dangerous situations, exemplified by an incident in which, in 
1984, he had apparently tried to take something from a store, 
believing it was his, and was shot in the chest.  Because 
this physician's report did not indicate an increase in the 
veteran's service-connected disabilities, the claim was 
denied, in November 1989.

VA physicians in March 1998 noted that the veteran's speech 
was mumbled; he had delusions of grandeur; decreased memory, 
attention, and concentration; and questionable insight and 
judgment.  He was diagnosed with atypical psychosis based 
upon his history; however, the physician noted that PTSD 
should be "ruled out," and referred the veteran to a 
psychiatric resident for immediate evaluation.  

In July 1998 the veteran presented for treatment at a VA 
Medical Center with complaints of flashbacks, nightmares, 
anger control problems, and startle response.  He reported 
drinking alcohol to forget his time in Vietnam.  The 
physician noted the veteran's history of auditory and visual 
hallucinations, and further noted that he was medicated for 
sleeplessness, depression, and anxiety.  It was also noted 
that the veteran "needs to apply for PTSD disability."  

In March 2001 the RO received a copy of a letter from Dr. 
J.G.L., Jr., addressed to the veteran's former lawyer, which 
indicated that he had examined the veteran in March 1999, and 
that, since then, he had interviewed the veteran and reviewed 
his "military records, including DD Form 214."  Dr. L 
indicated that, when he examined the veteran, the veteran was 
not oriented to time or place.  His appearance was unkempt 
and disheveled.  The veteran reportedly slumped in his chair, 
and had slow movement and speech.  His affect was blunted and 
his attention span, memory, decision-making, and judgment 
were all impaired.  According to Dr. L, "[a]fter 
interviewing [the veteran] and reviewing his records there is 
no doubt that he suffers from post traumatic stress disorder 
as a result of his service in Vietnam and that he has later 
developed paranoid schizophrenia."  The veteran was 
diagnosed with PTSD, chronic, severe, due to combat 
experience; and schizophrenia, paranoid type.

At his hearing in his current claim in April 2001, the 
veteran testified that he had suffered a shrapnel wound to 
the shoulder, for which he was awarded the Purple Heart.  
Also at the hearing, he stated that buddies of his had been 
killed, and he had gone out to bring back their remains.  He 
stated that he continued to hear the voices of injured 
soldiers crying for help.  In addition, cars backfiring and 
children playing with firecrackers would remind him of the 
shooting during combat.  The veteran indicated that, while in 
service, he occasionally placed dead soldiers in body bags 
and retrieved body parts.  According to his testimony, he 
began suffering from paranoia within months of discharge, and 
his level of trust for people decreased.  He stated that, 
currently, he was taking Mellaril and Haldol for his 
psychiatric symptoms.

The veteran's cousin testified in support of his account of 
his behavior after returning from service.  According to his 
cousin's testimony, the veteran had become suspicious of 
people.  His cousin reported occasionally going to the 
veteran's home in the middle of the night because the veteran 
thought someone was outside the house trying to hurt him.  

Based upon the foregoing testimony, the documented award of 
the Purple Heart and Combat Action Ribbon, and extensive 
records secured by the RO from the Marine Corps Historical 
Center, showing numerous episodes of combat involvement by 
the veteran's unit (although without specific mention of the 
veteran) during his tour in Vietnam, the Board will accept 
the veteran's assertion of participation in combat and 
stressor events in service.  See 38 U.S.C.A. § 1154(b) (West 
1991) 38 C.F.R. § 3.304(f) (2001).  That, however, is not 
enough to resolve this case.  That an injury (e.g., a combat 
stressor) occurred in service alone is not enough; there must 
be disability resulting from that injury.  See Degmetich v. 
Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

At the time of his Travel Board hearing the veteran presented 
copies of service record extracts; the aforementioned letter 
from Dr. L; and a copy of a hospital discharge summary from 
Sutter Community Hospital, where he received treatment in 
late February 1983.  According to the summary, the veteran's 
referral diagnosis, from Sacramento Mental Health Center, was 
paranoid schizophrenia, and his final diagnosis was post-
traumatic stress disorder, acute, with agoraphobia and panic 
attacks.  It appears he was employed as a guard at San 
Quentin prison, and had suffered a head injury before 
admission in a fall, when he collided with an inmate at that 
facility and fell down two flights of stairs.  He described 
recurring episodes in which he would see inmates or personnel 
at San Quentin, including the warden, taking the places of 
people around him.  It was noted that the present situation 
had been initiated because he had a weapon and was seeking to 
recapture a prisoner who was lurking in the bushes outside 
his house.  He complained of many startle reactions, and of 
nightmares, tremulousness, and panic regarding his situation 
at San Quentin.  With regard to the cause of his PTSD, there 
was no mention of military service, other than the fact that 
he had served in Vietnam and therefore felt that his current 
feeling of fright was unacceptable.  His hallucinations 
continued, and he was transferred to another facility, Sutter 
General Hospital, in March 1983, for further evaluation.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2001); Anglin v. West, 
11 Vet. App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 
353, 357 (1998), Cohen v. Brown, 10 Vet. App. 128, 138 
(1997); Suozzi v. Brown, 10 Vet. App. 307 (1997).  The 
diagnosis of PTSD must comply with the criteria set forth in 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV).  See generally Cohen v. Brown, supra; 38 C.F.R. § 4.125.  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).

In this case, as discussed above, the Board accepts the 
veteran's assertion that he engaged in combat in Vietnam.  
Therefore, if he has a current, valid diagnosis of PTSD, and 
his PTSD is related to stressor events in Vietnam (and not 
post-service events), then a grant of service connection is 
warranted.  In the present matter, there were no complaints 
or findings referable to psychiatric abnormality in service.  
In addition, when the veteran was separated from active duty 
due to damage to his eye from non-combat trauma, there was no 
indication of a psychiatric disorder.  Moreover, the evidence 
of record shows that the veteran was diagnosed with paranoid-
type schizophrenia in 1975 when seen in two VA hospitals, 
with alcoholism also noted.  A private physician stated at 
that time that he had seen the veteran for a nervous disorder 
and seizures, but provided no records when requested by the 
RO.  In a 1989 claim which did not involve PTSD, a medical 
doctor's statement noted treatment for a psychotic disorder, 
and reported head trauma and a gunshot wound to the chest in 
the early 1980's.  

Although PTSD was noted during a hospitalization at Sutter 
Community Hospital in late February 1983, it appears that 
disorder was a result of traumatic events arising out of the 
veteran's employment as a prison corrections officer.  In 
addition, hallucinatory activity was reported at that time, 
and paranoid schizophrenia was listed as a disgnosis.

With no mention, and apparently with no knowledge of the 
extensive history noted above, the March 2001 statement of 
Dr. L diagnosed PTSD, and related it to military service.  He 
concluded, in his letter, that the veteran incurred PTSD from 
his Vietnam service and "later developed paranoid 
schizophrenia."  That conclusion appears to be at variance 
with the record before the Board.  Furthermore, we note that, 
according to Dr. L's letterhead, he practices "Psychometric 
Testing & Rehabilitation Counseling," but he did not 
indicate whether a psychiatrist was consulted in arriving at 
the diagnosis.

The Court has held that, if the Board does not find a 
diagnosis of PTSD to be adequately supported by the record, 
we must return the case for further examination.  See Cohen, 
supra, at 140.  The Court has also indicated that the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Moreover, the Board is not 
permitted to reach medical determinations without considering 
independent medical evidence to support our findings, and 
must cite to competent evidence of record to support our 
conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

In light of inconsistencies in the record as to the veteran's 
correct psychiatric diagnosis and its source, and in light of 
the sweeping language of the VCAA, the Board believes the 
veteran should undergo a VA examination, to include the 
rendering of a professional opinion as to the diagnosis and 
etiology pertaining to his claimed PTSD.  See VCAA § 3(a), 
114 Stat. 2096, 2097-98 (now codified as amended at 38 
U.S.C.A. § 5103A(d)).  That section provides, in pertinent 
part:

(1) In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary . . . shall include providing a medical 
examination or obtaining a medical opinion when 
such an examination or opinion is necessary to 
make a decision on the claim.

(2) The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the 
evidence of record before the Secretary, taking 
into consideration all information and lay or 
medical evidence (including statements of the 
claimant)-

(A) contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and

(B) indicates that the disability or symptoms 
may be associated with the claimant's active 
military, naval, or air service; but

(C) does not contain sufficient medical 
evidence for the Secretary to make a decision 
on the claim.

The Board wishes to emphasize that, "[t]he duty to assist in 
the development and adjudication of a claim is not a one way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Clearly, therefore, it is incumbent upon the veteran to 
cooperate in any way that will facilitate the RO's efforts in 
developing this claim, to include providing information as to 
current medical treatment, and reporting for an examination 
as described below.  The veteran is hereby referred to 38 
C.F.R. §§ 3.158, 3.655, under which his failure to cooperate 
could result in adverse action on his claim.

Accordingly, it will be necessary to remand this case, for 
the following action:

1.  The veteran should be requested to provide 
the names, addresses, and approximate dates of 
treatment for all health care providers, both VA 
and non-VA, whom he has seen for any psychiatric 
disorder since July 1998.  The RO should then 
attempt to obtain copies of all indicated 
records, and associate them with the claims 
file.

2.  Thereafter, the RO should schedule the 
veteran for a VA psychiatric examination, to 
authoritatively establish whether the veteran 
has PTSD which is attributable to in-service 
stressor(s).  Because of the conflicting 
diagnoses in the medical history, it is critical 
that any examiner review the veteran's claims 
file, to include this Remand, so that an 
informed medical judgment can be made.  The 
examiner should be requested to conduct any 
indicated psychological evaluation and testing, 
to review the medical records and previous 
diagnoses, and to identify any and all mental 
disorders present.  In the event PTSD is 
diagnosed, the examiner should specify, in 
accordance with DSM-IV, what stressor events and 
what current manifestations support that 
diagnosis, to include in-service and post-
service stressors, if any.  The examiner should 
also be requested to differentiate, to the 
extent feasible, between any multiple diagnoses, 
in terms of the likelihood of their incurrence 
in, or as a result of, service. 

3.  Thereafter, the RO should readjudicate the 
veteran's claim for entitlement to service 
connection for PTSD.  If the benefits sought on 
appeal remain denied, the appellant should be 
provided a supplemental statement of the case.  
The SSOC should contain notice of all relevant 
actions taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of 
time should be allowed for response. 

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).


